Whitfield, C. J.,
delivered the opinion of the court.
Careful consideration of §301 of the code of 1892, as amended by laws of 1898, p. 59, in connection with § 1991 (w), makes it clear that the object of the law was to have boards of supervisors provide an abstract of title and then keep it up to date at all times. It would have been worse than idle to have provided for the purchase or making of such an abstract of title unless the law had provided, at the same time, that it should be regularly kept up to date. Paragraph iw), § 1991, relates exclusively to such abstract of title and its sectional index. The act is clearly constitutional. There is no merit in any of the contentions of the appellant.

Judgment affirmed.